
	

114 HJ 18 IH: Proposing an amendment to the Constitution of the United States prohibiting the United States Government from increasing its debt except for a specific purpose by law adopted by three-fourths of the membership of each House of Congress.
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 18
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. McClintock introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States prohibiting the United States
			 Government from increasing its debt except for a specific purpose by law
			 adopted by three-fourths of the membership of each House of Congress.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.The United States government may not increase its debt except for a specific purpose by law adopted
			 by three-fourths of the membership of each House of Congress.
					2.This article shall take effect beginning ten years after its ratification.
					.
		
